NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 10-3170
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                            CHRISTOPHER ALAN BROWN,
                                                  Appellant
                              _______________________

               On Appeal from the District Court of the Virgin Islands
                                Division of St. Croix
                        D.C. Criminal No. 10-cr-00014-001
           (Honorable Anne E. Thompson and Honorable Raymond L. Finch)
                                 ______________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 11, 2011

              Before: SCIRICA, RENDELL and AMBRO, Circuit Judges.

                                   (Filed: June 9, 2011)
                                   _________________

                               OPINION OF THE COURT
                                  _________________

SCIRICA, Circuit Judge.

       Christopher Brown was indicted by a grand jury in the U.S. Virgin Islands of one

count of aggravated identity theft during and in relation to the offense of bank fraud.

After a bench trial, Brown was convicted and sentenced to two years’ imprisonment and
four years’ supervised release. On appeal, Brown argues the counterfeit identification he

used was insufficient to support his conviction. We will affirm.

                                              I.

       In January 2008, police arrested Brown and his girlfriend, Heather Golden, in

Houston, Texas after they presented a counterfeit check to purchase jewelry. Brown and

Golden had schemed to defraud multiple jewelry stores by buying jewelry using

fraudulent checks. After release on bail, Brown and Golden fled to the mobile home of

Golden’s stepfather, Scott Nevins, in Austin, Texas. In Austin, Brown and Golden met

Jason Brooks, who was renting a trailer owned by Robert Storey, Golden’s family friend

and a resident of St. Croix. Storey’s trailer is located on Nevins’s property. After

spending one night in Nevins’s home, Brown took without permission Brooks’s expired

Texas driver’s license from the glove compartment of Brooks’s unlocked truck.

       Brown and Golden subsequently fled to St. Croix. Before leaving Texas, they

purchased a counterfeit Arkansas identification card. The false card displayed the name

“Jason Brooks” and Brooks’s birth date as obtained from his driver’s license, along with

a fabricated address and Brown’s photograph. In St. Croix, Brown and Golden resumed

their scheme. They used a check-making software program to print checks in the name of

“Jason Brooks” that displayed account and routing numbers taken without permission

from the payroll checks of the business “Cheeseburgers in Paradise.” Brown and Golden

used these checks to buy goods at stores in both St. Croix and St. Thomas, including

$10,170 worth of jewelry from H. Stern Jewelry Store (H. Stern) in St. Thomas. For the

                                              2
H. Stern purchase, Brown identified himself using the counterfeit Arkansas identification

card. On April 17, 2008, Brown attempted to use a fraudulent check to buy jewelry from

the store Cruzan Gold in St. Croix. The vendor alerted police, who arrested Brown.

       Brown and Golden were charged under 18 U.S.C. § 1344 with conspiracy to

commit bank fraud in connection with their scheme to defraud H. Stern. Brown was also

charged with aggravated identity theft under 18 U.S.C. § 1028(A) for assuming the

identity of another individual during the transaction. Brown and Golden initially pleaded

guilty, but Brown withdrew his plea.

       In February 2010, Brown was charged with forty-five counts of various offenses.

These charges included possession of contraband while incarcerated, conspiracy to

possess counterfeit securities, and substantive bank fraud, as well as the aforementioned

conspiracy to commit bank fraud and aggravated identity theft. Brown pleaded guilty to

all except aggravated identity theft.

       On March 30, 2010, a federal grand jury indicted Brown of one count of

aggravated identity theft in violation of 18 U.S.C. §§ 1028A(a)(1) and 2. Following a

bench trial on April 6, 2010, the District Court convicted Brown. On July 15, 2010, the

court sentenced Brown to two years’ imprisonment and four years’ supervised release to

run consecutively. Brown timely appealed.1

                                             II.



1
 The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction under
28 U.S.C. § 1291.
                                             3
       On appeal, Brown contends the government produced insufficient evidence to

sustain his conviction for aggravated identity theft.2 He claims the counterfeit

identification he used was insufficient to identify a specific person. We disagree.

       To prove aggravated identity theft, the government had to show beyond a

reasonable doubt that Brown “knowingly transfer[red], possesse[d], or use[d], without

lawful authority, a means of identification of another person.” 18 U.S.C. § 1028A(a)(1).3

A “means of identification” consists of:

       any name or number that may be used, alone or in conjunction with any
       other information, to identify a specific individual, including any-

              (A) name, social security number, date of birth, official State or
              government issued driver’s license or identification number, alien
              registration number, government passport number, employer or
              taxpayer identification number;

              (B) unique biometric data, such as fingerprint, voice print, retina or
              iris image, or other unique physical representation;

              (C) unique electronic identification number, address, or routing
              code; or


2
  Upon a challenge to the sufficiency of evidence, “we review the evidence in the light
most favorable to the government.” United States v. Applewhaite, 195 F.3d 679, 684 (3d
Cir. 1999). We will affirm “if any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” United States v. Dent, 149 F.3d 180,
187 (3d Cir. 1998) (internal quotation marks omitted).
3
  The aggravated identity theft statute provides: “Whoever, during and in relation to any
felony violation enumerated in subsection (c), knowingly transfers, possesses, or uses,
without lawful authority, a means of identification of another person shall, in addition to
the punishment provided for such felony, be sentenced to a term of imprisonment of 2
years.” 18 U.S.C. § 1028A(a)(1). Section 1028A(c)(5) defines “felony violation
enumerated in subsection (c)” to include “any provision contained in chapter 63 (relating
to mail, bank, and wire fraud)” among qualifying felony violations. Brown pleaded guilty
to bank fraud under 18 U.S.C. § 1344.
                                             4
              (D) telecommunication identifying information or access device (as
              defined in section 1029(e))[.]

18 U.S.C. § 1028(d)(7).

       Brown argues United States v. Mitchell, 518 F.3d 230 (4th Cir. 2008), supports

reversal of his conviction. In Mitchell, the defendant selected a corresponding first and

last name, city and state of residence, and year of birth from a phone book to create a

false license. The counterfeit license contained no middle name and a fabricated house

number, street name, month and day of birth. The court found these “non-unique

identifiers . . . were a hopeless muddle of matching and non-matching information,” and

“the non-matching identifiers . . . were much more specific.” Id. at 236. Furthermore, the

defendant appropriated no “unique identifier” that might identify an individual alone,

such as a social security or identification number. Id.

       Brown contends his counterfeit Arkansas identification card did not display

Brooks’s middle name, Brooks’s Texas address, or Brooks’s individual identification

number, all of which appear on Brooks’s Texas driver’s license. Brown argues these

distinctions and omissions render the fraudulent Arkansas identification card incapable of

constituting a “means of identification” of the Jason Brooks from whom Brown stole a

Texas license.

       When viewed in the light most favorable to the government, there was sufficient

evidence for the District Court to conclude Brown knowingly used Brooks’s “means of

identification” and to convict Brown of aggravated identity theft. Brooks was an

individual known to Brown whose driver’s license Brown stole. From the first and last
                                              5
name, as well as the day, month, and year of birth on that license, Brown fashioned a

counterfeit identification card he used to commit bank fraud. This information is more

complete and specific to Brooks than the information found insufficient by the Fourth

Circuit in Mitchell. Section 1028(d)(7) requires Brown to knowingly use information that

constitutes a “means of identification” of a specific individual to support a conviction for

aggravated identity theft. The District Court reasonably concluded the matching names

and birth date on Brooks’s genuine Texas driver’s license and Brown’s counterfeit

Arkansas identification card did just that.

                                              III.

       For the foregoing reasons, we will affirm the judgment of conviction and sentence.




                                               6